UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-2701



In Re: JIM BECK, INCORPORATED,

                                                               Debtor.
_________________________


JOHN WESLEY OWNBY, JR.,

                                               Plaintiff - Appellant,

          versus


JIM BECK, INCORPORATED,

                                                   Debtor - Appellee,

          and


US TRUSTEE,

                                                   Party in Interest.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CA-97-59-C, BK-96-687-WA3-11)


Submitted:    July 21, 1998                 Decided:   August 24, 1998


Before MURNAGHAN, ERVIN, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Wesley Ownby, Jr., Appellant Pro Se. William Stephen Scott,
SCOTT & KRONER, P.C., Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Ownby appeals the district court’s order affirming a

decision and order of the bankruptcy court confirming and approving

the Plan of Reorganization of Jim Beck, Inc. over Ownby’s objec-

tions. We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Ownby v. Jim Beck, Inc., Nos. CA-97-59-

C; BK-96-687-WA3-11 (W.D. Va. Nov. 21, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2